EXAMINER’S AMENDMENT
The present action is issued to correct the handling of claims 1-12 and claim 22 herein.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Newton on 22 October 2021.
The application has been amended as follows: 

Claims 1-12 are canceled.

Append new claims 15-22 as follows:
Claim 15.  The electric ducted fan of claim 13, wherein the fan blades extend outwardly from and perpendicularly to the main axle.
Claim 16.  The electric ducted fan of claim 13, wherein the rotating duct encircles the rotor.
Claim 17.  The electric ducted fan of claim 13, wherein a plurality of magnetic bearings transfer thrust loading from the rotor to the stator mounting apparatus.
Claim 18.  The electric ducted fan of claim 13, wherein the electromagnetic coils and the permanent magnets cooperate to form an axial flux permanent magnet motor.
Claim 19.  The electric ducted fan of claim 14, wherein the fan blades extend outwardly from and perpendicularly to the main axle.
Claim 20.  The electric ducted fan of claim 14, wherein the rotating duct encircles the rotor.
Claim 21.  The electric ducted fan of claim 14, wherein a plurality of magnetic bearings transfer thrust loading from the rotor to the stator mounting apparatus.


The following is an examiner’s statement of reasons for allowance: the limitation of an electric ducted fan with a non-rotating main axle, a plurality of redundant sets of electromagnetic coils, and a plurality of power buses each of which is wired in parallel to all redundant circuits so as to rotate a rotor wherein the electric ducted fan is configured to apply force through each of the redundant sets of electromagnet coils to the plurality of magnets to rotate the rotor is not shown in the prior art in combination with the remaining limitations of claims 13 and 14.  Specifically, the examiner notes that Hopdjanian teaches redundancy through separate motor structures rather than within a single motor, much less a motor of the type claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8 November 2021